          Case 1:21-cv-00531-DLF Document 18 Filed 05/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

CHARLOTTE NEWMAN,

                           Plaintiff,
                                                     Case No. 1:21-cv-00531 (DLF)
                   - against -

AMAZON.COM, INC., AMAZON WEB
SERVICES, INC., ANDRES MAZ, STEVEN
BLOCK, and SHANNON KELLOGG, in
their individual and professional capacities,

                           Defendants.

        DEFENDANTS’ MOTION TO PARTIALLY DISMISS THE COMPLAINT

       Pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), Defendants

Amazon.com Inc., Amazon Web Services, Inc. (“AWS”) (Amazon.com Inc. and AWS

collectively, “Amazon”), Steven Block, and Shannon Kellogg (collectively, “Defendants”)

hereby move to dismiss certain of Plaintiff Charlotte Newman’s (“Plaintiff’s) claims under 42

U.S.C. § 1981 (“Section 1981”), the Equal Pay Act, and the D.C. Human Rights Act, D.C. Code

§ 2-1403.16 (“DCHRA”) as untimely under the applicable statutes of limitation and/or for failure

to state a claim upon which relief can be granted.

       As set forth in Defendants’ accompanying memorandum of law, Plaintiff’s claims based

on her hire as a Level 6 employee are time-barred under both Section 1981 and the DCHRA

because Plaintiff was offered the position over four years prior to bringing the Complaint in this

action. Plaintiff’s unequal pay claims under the Equal Pay Act, and the DCHRA, and all of

Plaintiff’s remaining claims under Section 1981, must also be dismissed for the independent reason

that Plaintiff has failed to adequately plead those claims.

       Accordingly, and for the reasons explained in the accompanying Memorandum of Law,

Defendants respectfully request that the Court grant their motion.
        Case 1:21-cv-00531-DLF Document 18 Filed 05/03/21 Page 2 of 2




Dated: Washington, D.C.                    Respectfully submitted,
       May 3, 2021
                                           MORGAN, LEWIS & BOCKIUS LLP

                                        By: /s/ Grace E. Speights
                                       Grace E. Speights
                                       D.C. Bar No. 392091
                                       grace.speights@morganlewis.com
                                       Oluwaseun Familoni
                                       D.C. Bar No. 1617820
                                       shay.familoni@morganlewis.com
                                       1111 Pennsylvania Avenue, NW
                                       Washington, D.C. 20004-2541
                                       +1.202.739.3000

                                       Melissa C. Rodriguez (admitted pro hac vice)
                                       melissa.rodriguez@morganlewis.com
                                       Ashley J. Hale (admitted pro hac vice)
                                       ashley.hale@morganlewis.com
                                       Hanna E. Martin (pro hac vice pending)
                                       hanna.martin@morganlewis.com
                                       101 Park Avenue
                                       New York, NY 10178
                                       +1.212.309.6000


                                           Attorneys for Defendants




                                     -2-
